Name: Commission Regulation (EC) No 1948/2002 of 31 October 2002 amending Regulation (EEC) No 584/75 laying down detailed rules for the application of the system of tendering for export refunds on rice
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Avis juridique important|32002R1948Commission Regulation (EC) No 1948/2002 of 31 October 2002 amending Regulation (EEC) No 584/75 laying down detailed rules for the application of the system of tendering for export refunds on rice Official Journal L 299 , 01/11/2002 P. 0018 - 0018Commission Regulation (EC) No 1948/2002of 31 October 2002amending Regulation (EEC) No 584/75 laying down detailed rules for the application of the system of tendering for export refunds on riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 411/2002(2), and in particular Article 13(15) thereof,Whereas:(1) Experience gained during preceding marketing years has shown that amendments should be made to Commission Regulation (EEC) No 584/75 of 6 March 1975 laying down detailed rules for the application of the system of tendering for export refunds on rice(3), as last amended by Regulation (EC) No 299/95(4).(2) While maintaining anonymity, tenderers should be identified by a number in order to see which ones have submitted more than one tender and at what levels.(3) In order that the management of quantities awarded is more exact provision should be made for a coefficient for the award of quantities for tenders submitted at the level of the maximum refund, while allowing operators to fix a minimum quantity awarded below which their tenders will be considered not to have been submitted.(4) The Management Committee for Cereals has not delivered an opinion within the time limit laid down by its chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 584/75 is hereby amended as follows:1. in Article 2(2), the following is added:"and as appropriate(e) in situations where the Commission fixes a coefficient for the award of quantities tendered in accordance with Article 5, a minimum quantity such that, if the quantity awarded falls short of the minimum quantity the tender shall be deemed not to have been submitted.";2. Article 4(2) is replaced by the following:"2. Tenderers shall be given an individual number for each weekly invitation to tender. Numbers shall be assigned on a random basis and independently on each occasion. Tenders shall be identified by their tenderer's number and communicated without delay to the Commission.";3. in Article 5(2), the following sentence is added:"In the case of tenders submitted at the level of the maximum refund, the fixing of the latter may be accompanied by the fixing of a coefficient for the award of the quantities tendered. This latter fixing shall be adopted in accordance with the procedure referred to in paragraph 1.";4. in Article 7, the following is inserted:"(c) the tender is considered not to have been submitted pursuant to Article 2;(d) the Commission shall fix an award coefficient. The amount released shall correspond to the quantity not accepted."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 61, 7.3.1975, p. 25.(4) OJ L 35, 15.2.1995, p. 8.